DETAILED ACTION
Applicant: NOSE, Katsumasa
Assignee: General Electric Company
Attorney: Robert P. SIMPSON (Reg. No.: 33,034)
Filing: Non-Provisional Application filed 16 December 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-13 are currently pending before the Office.

Priority
The instant application claims priority JP 2019-234388 filed 25 December 2019. 

Information Disclosure Statement
The information disclosure statement (IDS) filed 12/16/2020 has been considered.

Drawings
Figures 1-3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated, as discussed in the Background section at Pages 1-4.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 6-10, and 12-13 include the phrase “collimator module” which is indefinite since there isn’t any reference in the claims to what is being “collimated”.  The Specification only discloses collimation of “x-rays” (¶75) and/or “radiation” (¶22), and fails to disclose a “collimator module” for any other type of substance/medium, e.g. an optical collimator, which makes the claim scope of a “collimator module” indefinite.  The claims should be amended to require “radiation”  or “x-ray emission”, similar to limitations in claims 3-5 and claim 11.  
Claims 1, 11, and 12 include the phrase “said plurality of collimator plate sets (2) . . . with an air layer (20) intervening between adjacent two of said plurality of collimator plate sets (2)” which is indefinite since it is unclear if there is an “air layer” between every “collimator plate sets” or only “adjacent two of said plurality of collimator plate sets”.  If there is more than “one air gap”, then the claims should be amended to “an air layer (20) intervening between adjacent collimator plate sets of said plurality of collimator plate sets (2)” or some similar amendment to make clear that there are more than just one air gap.  Claims 2-10 and 13 inherit this rejection.
Claims 1 and 11 include the phrase “collimator module comprising a plurality of collimator plate sets (2) lined up side by side in a specific direction (CH) . . . said specific direction (CH)” is indefinite since it is unclear if each “collimator plate set(s)” has the same “specific direction”.  It is unclear if each “collimator plate set(s)” lined up “side by side” shares a common direction, e.g. perpendicular to the “upper reinforcing plate 9” – e.g. Figure 29 or if each “collimator plate set(s)” is directed to a common focal point corresponding to a curved surface – e.g. Figure 6.  Claims 2-10 inherit this rejection.      

    PNG
    media_image1.png
    447
    1116
    media_image1.png
    Greyscale

Claim 3 includes the phrase “as viewed in a direction (XR) of X-ray emission” which is indefinite since it is unclear if “X-ray emission” refers back to the prior claimed “a side of radiation entrance . . . detecting the radiation”, or if the “radiation” is different from the “X-ray emission”/”x-rays”.
Claim 13 includes the phrase “method of making a collimator module (1) as recited in claim 12” which is indefinite since it is unclear if “a collimator module” refers back to the prior claimed “a collimator module” in claim 12.  If it is the same, then claim 13 should be amended to “making the collimator module (1)”.

Allowable Subject Matter
Claims 1-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1, 11, and 12, the closest prior art references are:
Igarashi et al. (JP 2009-232955 A) – which discloses an X-ray CT system (Igarashi et al.: Fig. 15) including a collimator module (Figure 3 collimator 50) including a plurality of collimator plates (505), supports (501,502), and support foam (509).  However, Igarashi et al. fails to disclose a plurality of collimator plate sets wherein each collimator plate set includes a first collimator plate, a second collimator plate, and a joint layer joining said first and said second plate together with an air layer intervening between adjacent collimator plate sets of said plurality of collimator plate sets.

    PNG
    media_image2.png
    604
    1328
    media_image2.png
    Greyscale

Pohan (US Pat. 8,861,685) – which discloses an X-ray CT scanner (Pohan: Fig. 1) including a collimator (1) having delicate, fine platelets or collimator sheets (2) supported by holding device (6) and support frame (3) to provide an air layer between collimator sheets (2; C.7:L.18-67).  However, Pohan fails to disclose a plurality of collimator plate sets each including a first collimator plate, a second collimator plate, and a joint layer joining said first and said second plate together.

    PNG
    media_image3.png
    517
    1036
    media_image3.png
    Greyscale

Castleberry (US Pat. 6,594,342) – which discloses an X-ray detector (Castleberry: Fig. 1) including a collimator (10) having radiation absorbing elements (12) and non-radiation absorbing elements (11) having a plurality of hollow air filled microspheres (15) creating voids (17).  However, Castleberry fails to disclose a plurality of collimator plate sets wherein each collimator plate set includes a first collimator plate, a second collimator plate, and a joint layer joining said first and said second plate together with an air layer intervening between adjacent collimator plate sets of said plurality of collimator plate sets.

    PNG
    media_image4.png
    627
    929
    media_image4.png
    Greyscale

Kato et al. (US Pub. 2105/0162107) – which discloses an X-ray CT scanner system (Kato et al.: ¶45) including collimator modules (1) including multiple collimator plates (3) with air gaps between the plates (Fig. 4 plates 3), paired end blocks (2), fixing rods (4,5), and detectors (411).  However, Kato et al. fails to disclose a plurality of collimator plate sets wherein each collimator plate set includes a first collimator plate, a second collimator plate, and a joint layer joining said first and said second plate together.

    PNG
    media_image5.png
    531
    1109
    media_image5.png
    Greyscale

Furthermore, there isn’t any teaching or motivation for a collimator module (1) comprising a plurality of collimator plate sets (2), wherein each collimator plate set (2) comprises: a first collimator plate (3); a second collimator plate (4); and a joint layer (5) disposed between said first collimator plate (3) and said second collimator plate (4) for joining said first collimator plate (3) and said second collimator plate (4) together, and said plurality of collimator plate sets (2) with an air layer (20) intervening between adjacent two of said plurality of collimator plate sets (2), in combination with the other claimed elements.  Claims 2-10 and 13 are allowable based on dependency.

    PNG
    media_image6.png
    874
    943
    media_image6.png
    Greyscale


Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504. The examiner can normally be reached M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884